DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed on the Information Disclosure Statements filed on 8/10/2021 has been considered by examiner (see attached PTO/SB/08).

Terminal Disclaimer
The terminal disclaimer filed on 12/3/2020 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 67, 71-81, 86, 89-95 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to claim 67, the prior art of record fails to disclose singly or incombination or render obvious a computerized method for utilizing a digital content network to allocate radio frequency (RF) spectrum using at least a computerized modulator apparatus, the computerized method comprising:
identifying each of (i) a first portion of the RF spectrum and (ii) a second portion of the RF spectrum;
receiving data indicative of one or more requests for digitally rendered content, the data indicative of the one or more requests originating from one or more computerized client devices in data communication with the digital content network;
isolating the first portion of the RF spectrum from a carrier selection algorithm operative to control the computerized modulator apparatus, the carrier selection algorithm configured to allocate RF carriers based at least in part on the data indicative of the one or more requests;
identifying a plurality of first RF carriers within the first portion of the RF spectrum and a plurality of second RF carriers within the second portion of the RF spectrum;
selecting one or more RF carriers from the plurality of second RF carriers;
allocating the one or more RF carriers to a first digital content channel, wherein the first digital content channel provides access to the digitally rendered content; and
utilizing the one or more RF carriers of the second portion of the RF spectrum to service at least one of the one or more requests.
Lee (US 2003/0037331) is the closest prior art relating to the Applicant's claimed invention. 
Lee discloses an embodiment of a system and method for providing video on demand provides pre-scheduled multicasts of videos as well as dynamically initiated 
The prior art do not disclose or render obvious the amended features.

With respect to claim 86, the prior art of record fails to disclose singly or in combination or render obvious a computerized network apparatus configured to provide access to digital content within at least one serviced portion of a digital content network, the computerized network apparatus comprising:
at least one data interface configured for data communication with one or more
computerized subscriber devices within the at least one serviced portion;
a computerized modulator apparatus configured to allocate a plurality of radio frequency (RF) carriers within an RF spectrum, wherein the plurality of RF carriers comprises a maximum number of carriers or less;
a digital processor apparatus in data communication with the at least one data interface; and 
a storage apparatus in data communication with the digital processor apparatus, the storage apparatus having at least one computer program disposed thereon, the at least one computer program being configured to, when executed on the digital processor apparatus, cause the computerized network apparatus to:
separate the plurality of RF carriers into a first subset of carriers and a second subset of carriers;
perform at least one static channel allocation using the first subset of carriers;
perform at least one dynamic channel allocation using the second subset of carriers;
wherein the at least one dynamic channel allocation comprises assignment and reassignment of individual second carriers of the second subset of carriers to one or  more digital content channels of a plurality of digital content channels based at least on then-current requests for the digital content channels from the one or more computerized subscriber devices;
wherein the at least one dynamic channel allocation enables the computerized network apparatus to provide each the plurality of digital content channels to the one or more computerized subscriber devices;
wherein the number of content channels of the plurality of digital content channels is greater than the maximum number of carriers; and
wherein the at least one static channel allocation enables the computerized network apparatus to reduce a frequency of the assignment and reassignment of the second RF carriers required by the dynamic channel allocation.
Lee (US 2003/0037331) is the closest prior art relating to the Applicant's claimed invention. 
Lee discloses an embodiment of a system and method for providing video on demand provides pre-scheduled multicasts of videos as well as dynamically initiated transmissions of the front portion of videos. Users may first receive a dynamically initiated front portion of a video and then be merged into a pre-scheduled multicast. Preferably, the dynamically initiated transmission is also a multicast. Preferably, multiple admission controllers and a single server coordinate the dynamically initiated transmissions for any one video. Preferably, interactive controls are supported without requiring extra server-side resources. Preferably, latency is automatically equalized between users admitted via the pre-scheduled and the dynamically initiated transmissions. Preferably, a user receiving a video via a pre-scheduled multicast does not need to change channels to finish receiving the video transmitted. Preferably, a module can model and quickly estimate expected latency given system parameters such as number and allocation of channels and expected user arrival time(s).
The prior art do not disclose or render obvious the amended features.

With respect to claim 89, the prior art of record fails to disclose singly or in combination or render obvious a computer readable medium comprising a non-transitory storage medium, the non-transitory storage medium comprising at least one 
identify each of (1) a first portion of a radio frequency (RF) spectrum, and (ii) a second portion of the RF spectrum;
receive data indicative of one or more requests for digitally rendered content, the data indicative of the one or more requests originating from one or more computerized client devices in data communication with a digital content network;
cause isolation of the first portion of the RF spectrum from a carrier selection algorithm operative to control a computerized modulator apparatus, the carrier selection algorithm configured to allocate RF carriers based at least in part on the data indicative of the one or more requests;
identify a plurality of first RF carriers within the first portion of the RF spectrum and a plurality of second RF carriers within the second portion of the RF spectrum;
select one or more RF carriers from the plurality of second RF carriers;
cause allocation of the one or more RF carriers to a first digital content channel, wherein the first digital content channel provides access to the digitally rendered content; and
utilize the one or more RF carriers of the second portion of the RF spectrum to service at least one of the one or more requests. 

Lee discloses an embodiment of a system and method for providing video on demand provides pre-scheduled multicasts of videos as well as dynamically initiated transmissions of the front portion of videos. Users may first receive a dynamically initiated front portion of a video and then be merged into a pre-scheduled multicast. Preferably, the dynamically initiated transmission is also a multicast. Preferably, multiple admission controllers and a single server coordinate the dynamically initiated transmissions for any one video. Preferably, interactive controls are supported without requiring extra server-side resources. Preferably, latency is automatically equalized between users admitted via the pre-scheduled and the dynamically initiated transmissions. Preferably, a user receiving a video via a pre-scheduled multicast does not need to change channels to finish receiving the video transmitted. Preferably, a module can model and quickly estimate expected latency given system parameters such as number and allocation of channels and expected user arrival time(s).
The prior art do not disclose or render obvious the amended features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710. The examiner can normally be reached 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        11/21/2021